Citation Nr: 1135672	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-09 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in April 2010; the transcript is of record.

In a June 2010 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left knee disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in March 2011, the Court granted a March 2011 Joint Motion for Remand (JMR) and vacated the June 2010 Board decision and remanded the case for compliance with the terms of the JMR.  

The issue of entitlement to service connection for left knee disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a December 1985 Board decision, entitlement to service connection for left knee disability was denied.  

2.  Additional evidence received since the Board's December 1985 decision which denied entitlement to service connection for left knee disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The December 1985 Board decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the Board's December 1985 decision, and the claim of service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking to reopen a previously denied service connection claim for left knee disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  In December 1985, the Board denied entitlement to service connection for left knee disability.  Such decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In September 1970, the Veteran filed a claim of service connection for left knee disability.  A January 1971 rating decision denied entitlement to service connection for left knee disability.  The Veteran did not file a notice of disagreement, thus the February 1992 RO decision is final.  38 U.S.C.A. § 7105.  

In June 1984, the Veteran filed a claim to reopen entitlement to service connection for left knee disability.  In an August 1984 decision, the RO determined that the evidence did not warrant a change in the prior denial of service connection.  The Veteran perfected an appeal to the Board.  

In December 1985, the Board conducted a de novo review of the Veteran's claim of service connection for left knee disability.  At the time of such decision, the Veteran had asserted that he sustained a left knee injury during a "PT" test at Fort Jackson, and that he had abrasions, and experienced swelling, pain, tenderness, and stiffness of the left knee during the last three months of his performance of service.  The Veteran asserted that his knee was swollen, sore, and disabling when he was discharged.  A September 1965 service treatment record contains an entry which reflects the report that the Veteran fell on his left knee two days prior, and that there was a superficial abrasion with slight swelling.  The impression was that the Veteran had a contusion.  An ace bandage was recommended.  Three days later, it was reported that the abrasion was healing, and that there was full range of motion of the knee.  There was no swelling, and the joint was stable.  The impression was healing abrasion.  He was seen later in September 1965, at which time he complained that his knee felt no better.  Examination revealed full range of motion.  There was no clicking, crepitation, tenderness, swelling or warmth.  There was a small subcutaneous area on the medial side of the left patella which was minimally tender and slightly swollen.  There was minimal ecchymosis around the patella.  The impression was soft tissue injury, healing.  In early October 1965, the Veteran complained of pain in the left knee.  Examination revealed that the joint was stable.  There was full range of motion without swelling.  The impression was a strain.  X-ray films were negative.  In mid-October 1965, the Veteran complained of pain and swelling of the left knee.  It was noted that x-ray films were negative.  On examination there was tenderness at the medial aspect of the left knee, and the lower portion of the patella.  The examination was otherwise within normal limits.  The report of the Veteran's separation medical examination, in October 1965, contained the information that there were normal findings on clinical evaluation of the Veteran's lower extremities.  The report of medical history contains no reference to complaints or findings of a left knee disorder.  

There are clinical records from Lakeland General Hospital, specifically Stanley W. Lipinski, M.D., dated in July 1968, which contain the information that the Veteran gave a history that approximately two and a half years prior, while he was in service, he was running on wet pavement, and he fell and struck his left knee across the antero-medial aspect.  In reporting the Veteran's history, Dr. Lipinski related that the knee had been swollen for a few days "but gave him no real difficulty."  However, recently when the Veteran did any walking, climbing, or standing, he had pain about the knee with some swelling on the inner aspect of the knee.  The Veteran was admitted for arthrotomy of the left knee.  The diagnosis was tear of the medial meniscus.  The medial meniscus was excised.  

An October 1970 consultation sheet signed by Robert Chiu, M.D., contains the information that impressions based on physical examination of the Veteran were "Rotarory" instability, and chondromalacia, left patella.  It was noted that the Veteran stated that he hurt his left knee while in the service about two years prior, and that he had a meniscectomy performed.  

In December 1970, Richard F. Slager, M.D., reported that the Veteran had complaints of a painful left knee, and that he received several injections in the left knee in November and December 1969.  A left knee arthrotomy for exploration was recommended by the physician.  

A December 1970 VA examination report reflects that the Veteran's left knee was slightly swollen in the area below the patella.  There was tenderness along the medial articular surface.  Flexion was possible to 110 to 120 degrees, with an onset of pain at that point.  An x-ray film of the left knee demonstrated no evidence of fracture.  There were minimal degenerative changes noted.  The diagnoses were status post meniscectomy of the left knee with minimal degenerative arthritis, and history of instability, with changes resulting from a knee injury according to the Veteran's history.

A January 1984 statement from a fellow soldier, S.F.A., indicated that the Veteran hurt his leg during a physical test while they were stationed at Fort Jackson, and that the Veteran missed some work because of it.  Reportedly, when the Veteran returned to work he was limping noticeably.  It is reported that the Veteran was still having trouble with his leg, when he was discharged.  The exact date of the injury was not recalled, but it was thought that it occurred in the fall of 1965.

In November 1984, the Veteran testified at an informal hearing, reporting that when he was discharged in November 1965, Fort Jackson was overcrowded and he would have been held beyond his discharge date for further treatment and he was told that he would have no trouble obtaining further treatment on the outside.  The Veteran claimed that he was treated in early 1966 for his knee, and that subsequent to service he had no trauma to the knee.  

Based upon a review of the evidence, the Board concluded that it would be speculative to conclude that the minor incident in service, with only brief symptomatology, was the cause of the cartilage damage shown more than two years later.  The Board determined that the Veteran's knee complaints during service were not shown to be chronic, and there was no showing of continuity of symptomatology after discharge.  The Board concluded that the Veteran's knee complaints during service were acute and transitory, and resolved prior to his separation medical examination.  Furthermore, the pathology of the left knee, which was reported in July 1968, was not related to the Veteran's knee complaints in service approximately three years prior to that time.  Thus, the Veteran's claim of service connection for left knee disability was denied.  Such decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

In March 2007, the Veteran filed a claim to reopen entitlement to service connection for left knee disability.  In support of his claim to reopen, the Veteran has submitted lay statements describing the in-service left knee incident, provided testimony at a Board hearing, and submitted medical evidence reflecting continued treatment of his left knee.  

A February 1979 'Medical Certificate and History' from the VA Medical Center (VAMC) in Tampa, Florida was associated with the claims folder in December 2007.  Such record reflects complaints of left knee problems.  The record reflects that since October 1965, after injury and operation of left knee, he has had intermittent pain in left knee.  The examiner's impression was chronic pain secondary to trauma.  

At the Board hearing, the Veteran testified that following his in-service knee injury, in-service examiners told him that his knee would probably give him trouble.  (See T. at 4.)  The Veteran also testified that Dr. Lipinski told him that his in-service fall "tore everything loose" and is what caused his meniscal tear of the left knee.  (See T. at 12.)  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim, specifically supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for left knee disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for left knee disability is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.


REMAND

Upon filing his March 2007 claim to reopen, the Veteran submitted a lay statement in July 2007 contending that he sought treatment at Watson Clinic in Lakeland, Florida, shortly after service.  He has testified that he was referred to Dr. Lipinski by the Watson Clinic.  He also submitted a VA Form 21-4142 stating that he underwent x-ray examinations at Watson Clinic in 1968 pertaining to his knee; he did not indicate a treatment date earlier than 1968.  The Veteran's treatment records from Watson Clinic were associated with the claims folder in August 2007, but they are dated in 2006.  

The July 8, 1968, treatment record from Lakeland General Hospital and Dr. Lipinski states that Dr. Lipinski initially saw the Veteran in April 1968, following x-rays by Dr. McMicken and a referral for further evaluation.  This record suggests that the 1968 x-rays the Veteran is referring to were conducted by Dr. McMicken and were reviewed by Dr. Lipinski in April 1968 and July 1968.  At the Board hearing, the Veteran testified that approximately a year after separation from service he sought treatment at the Watson Clinic with Dr. Hensley.  (See T. at 5.)  He stated that Dr. Hensley told him that surgery needed to be done and the surgery was performed in July 1968.  Id.

After obtaining an appropriate release from the Veteran, an attempt should be made to obtain the Veteran's treatment records from the Watson Clinic in Lakeland, Florida, for the period November 1966 to July 1968.  38 C.F.R. § 3.159(c)(1).  

In light of the service treatment records documenting a left knee injury and lay statements of the Veteran that he has experienced left knee symptoms since service, the Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of his claimed left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request the Veteran's treatment records from the Watson Clinic for the period November 1966 to July 1968.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed left knee disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For each disability of the left knee found, the examiner should indicate whether it at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for left knee disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


